EXHIBIT 10.19

ALLERGAN, INC.

SUPPLEMENTAL EXECUTIVE BENEFIT PLAN

and

SUPPLEMENTAL RETIREMENT INCOME PLAN

Effective as of January 1, 2005

 

 

RESTATED 2008



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

1.1.      Plans.  Allergan, Inc., a Delaware corporation (the “Sponsor”)
currently sponsors the Allergan, Inc. Supplemental Retirement Income Plan
(“SRIP”) and the Allergan, Inc. Supplemental Executive Benefit Plan (“SEBP”)
(collectively, the “Plans”). Unless otherwise specified, a reference to the
“Plan” shall refer to both Plans.

1.2.      Amendment and Restatement of the Plan.  This document, made and
entered into by the Sponsor, evidences the terms of both the SRIP and the SEBP,
effective as of January 1, 2005, unless otherwise stated in the Plan.

1.3.      Applicability of Code Section 409A.  With respect to benefits accruing
or vesting under the Plan after December 31, 2004 (the “Section 409A Benefits”),
it is intended that the provisions of the Plan be construed in accordance with
Code Section 409A, the Treasury regulations, and other guidance issued
thereunder. With respect to benefits accrued and vested under the Plan on or
before December 31, 2004 (the “Grandfathered Benefits”), it is intended that the
general terms of the Plan in effect on October 3, 2004 shall govern such
benefits, provided that such terms may be amended by this document to the extent
that such amendment does not constitute a material modification under Code
Section 409A. Unless otherwise specified, all provisions of the Plan shall apply
to both Section 409A Benefits and Grandfathered Benefits.

1.4.      Purpose of Plan.  The purpose of the Plan is to provide certain
supplemental retirement benefits to a select group of officers, management, and
other highly compensated employees of the Sponsor and its Affiliated Companies
as more fully provided herein.

1.5.      Effective Date and Term.  The Plan was established by the Board of
Directors of the Sponsor effective as of July 27, 1989 and shall continue in
effect until terminated by the Board of Directors.

1.6.      Participation.  Participation in the Plan shall be open to all
Eligible Employees.

(a)       For purposes of the SRIP, “Eligible Employees” means employees of the
Sponsor or any Affiliated Company whose benefits under the Pension Plan are
limited by reason of Code Section 415 and who (i) are not classified or paid as
independent contractors (regardless of their classification for federal tax or
other legal purposes) by the Sponsor or an Affiliated Company, and (ii) do not
perform services for the Sponsor or an Affiliated Company pursuant to an
agreement between the Sponsor or an Affiliated Company and any other person
including a leasing organization.

(b)       For purposes of the SEBP, “Eligible Employees” means employees of the
Sponsor or any Affiliated Company whose benefits under the Pension Plan are
limited by reason of the includible compensation limitation of Code
Section 401(a)(17) and who (i) are not classified or paid as independent
contractors (regardless of their classification for federal tax or other legal
purposes) by the Sponsor or an Affiliated Company, and (ii)

 

- 1 -



--------------------------------------------------------------------------------

do not perform services for the Sponsor or an Affiliated Company pursuant to an
agreement between the Sponsor or an Affiliated Company and any other person
including a leasing organization.

1.7.      Applicability of ERISA.

(a)       The SRIP is intended to be an unfunded “excess benefit plan” within
the meaning of Section 4(b)(5) of ERISA.

(b)       The SEBP is intended to be a “top-hat” plan -- that is, an unfunded
plan maintained primarily for the purpose of providing deferred compensation to
a select group of management or highly compensated employees within the meaning
of ERISA.

1.8.      Spin-Off of Advanced Medical Optics, Inc.  In connection with the
distribution of the stock of Advanced Medical Optics, Inc. (“AMO”) by Allergan
to its stockholders (the “AMO Spin-Off”) and, effective as of the AMO Spin-Off
Date: (i) AMO Employees shall cease to be eligible to participate in the Plan
and shall cease to accrue benefits under the Plan, and (ii) the assets
attributable to, and the liabilities relating to, arising out of, or resulting
from the benefits of AMO Employees shall remain with the Plan and shall be
payable from the Plan to AMO Employees at such times and in such forms as
permitted under the Plan. The “AMO Spin-Off Date” shall be June 29, 2002 and
“AMO Employees” shall be those individuals whose employment is transferred from
Allergan to AMO in connection with the AMO Spin-Off, as reflected in the payroll
records of Allergan or in the Employee Matters Agreement entered into between
Allergan and AMO.

ARTICLE II

DEFINITIONS

2.1.      Affiliated Company.  “Affiliated Company” means any affiliate of the
Sponsor which has adopted the Pension Plan as provided therein.

2.2.      Board; Board of Directors.  “Board” and “Board of Directors” each mean
the board of directors of the Sponsor.

2.3.      Code.  “Code” means the Internal Revenue Code of 1986, as amended.

2.4.      Committee.  “Committee” means the committee authorized to administer
the Plan as set forth in Section 3.1 hereof.

2.5.      Effective Date.  “Effective Date” means July 27, 1989.

2.6.      ERISA.  “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

2.7.      Grandfathered Benefits.  “Grandfathered Benefits” means those benefits
accrued and vested under the Plan on or before December 31, 2004, as provided in
Section 1.3 hereof.

 

- 2 -



--------------------------------------------------------------------------------

2.8.      Key Employee.  “Key Employee” means any Participant who is an officer
or a Grade 11E Vice President of Sponsor or any Affiliated Company.

2.9.      Participant.  “Participant” means any Eligible Employee of the Sponsor
or any Affiliated Company as defined under Section 1.6 hereof.

2.10.    Pension Plan.  “Pension Plan” means the Allergan, Inc. Pension Plan as
it may be amended from time to time.

2.11.    Plan.  “Plan” means both the Allergan, Inc. Supplemental Retirement
Income Plan and the Allergan, Inc. Supplemental Executive Benefit Plan as each
is amended and restated herein and as each may be amended from time to time,
unless otherwise specified herein to mean only one or the other.

2.12.    Section 409A Benefits.  “Section 409A Benefits” means those benefits
accruing and/or vesting under the Plan after December 31, 2004, as provided in
Section 1.3 hereof, and thus subject to Code Section 409A.

2.13.    Sponsor.  “Sponsor” means Allergan, Inc., a Delaware corporation.

2.14.    Termination.  “Termination” means the termination of a Participant’s
employment with the Sponsor and any Affiliated Company for any reason
whatsoever, whether voluntary or involuntary.

2.15.    Termination Date.  “Termination Date” means, with respect to any
Participant, the effective date of such Participant’s Termination.

ARTICLE III

ADMINISTRATION OF THE PLAN

3.1.      Administration By Committee.  The Plan shall be administered by the
same committee (the “Committee”) which is appointed to administer the Pension
Plan. A member of the Committee may be a Participant in the Plan, provided,
however, that any action to be taken by the Committee, solely with respect to
the particular interest in the Plan of a Committee member who is also a
Participant in the Plan shall be taken by the remaining members of the
Committee.

3.2.      Committee Authority, Rules and Regulations.  The Committee shall have
discretionary authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan,
(ii) decide or resolve any and all questions, including interpretations of the
Plan, as may arise in connection with the Plan, and (iii) take or approve all
such other actions relating to the Plan (other than amending the Plan, except as
provided in Section 6.6, or terminating the Plan); provided, however, that the
Board may, by written notice to the Committee, withdraw all or any part of the
Committee’s authority at any time, in which case such withdrawn authority shall
immediately revest in the Board. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations

 

- 3 -



--------------------------------------------------------------------------------

promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

3.3.      Appointment of Agents.  In the administration of the Plan, the Board
and/or the Committee may from time to time employ agents (which may include
officers and/or employees of the Sponsor or any Affiliated Company) and delegate
to them such administrative duties as it sees fit and may from time to time
consult with counsel who may be counsel to the Sponsor or any Affiliated
Company.

3.4.      Application For Benefits.  The Committee may require any person
claiming benefits under the Plan to submit an application therefor, together
with such documents and information as the Committee may require. In the case of
any person suffering from a disability which prevents such person from making
personal application for benefits, the Committee may, in its discretion, permit
application to be made by another person acting on his or her behalf.
Notwithstanding the foregoing, if the Committee shall have all information
necessary to determine the amount and form of Plan benefits payable to a
Participant or Beneficiary who is entitled to benefit payments under the Plan
(including, to the extent applicable and without limiting the generality of the
foregoing, the name, age, sex and proper mailing address of all parties entitled
to benefit payments), then the failure of a Participant or Beneficiary to file
an application for benefits shall not cause the Committee to defer the
commencement of benefit payments beyond the benefit commencement date required
under the Plan.

3.5.      Claims Procedures.  If a person is required by the Committee to submit
an application for benefits under Section 3.4 or if a Participant or her
Beneficiary believes that he or she is being denied any rights or benefits under
the Plan, the Participant, Beneficiary, or in either case, his or her authorized
representative (the “Claimant”) shall follow the administrative procedures for
filing a claim for benefits as set forth in this Section. An application for
benefits or a claim for benefits shall be in writing and shall be reviewed by
the Committee or a claims official designated by the Committee. The Committee or
claims official shall review a claim for benefits in accordance with the
procedures established by the Committee subject to the following administrative
procedures set forth in this Section.

(a)       The Committee shall furnish the Claimant with written or electronic
notice of the decision rendered with respect to a claim for benefits within
90 days following receipt by the Committee (or its delegate) of the claim unless
the Committee determines that special circumstances require an extension of time
for processing the claim. In the event an extension is necessary, written or
electronic notice of the extension shall be furnished to the Claimant prior to
the expiration of the initial 90 day period. The notice shall indicate the
special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered. In no event shall the period of the
extension exceed 90 days from the end of the initial 90 day period.

(b)       In the case of a denial of the Claimant’s claim, the written or
electronic notice of such denial shall set forth (i) the specific reasons for
the denial, (ii) references to the Plan provisions upon which the denial is
based, (iii) a description of any additional information or material necessary
for perfection of the claim (together with an

 

- 4 -



--------------------------------------------------------------------------------

explanation why such material or information is necessary), (iv) an explanation
of the Plan’s appeals procedures and, if applicable, (v) a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA if his or
her claim is denied upon appeal.

(c)       In the case of a denial of a claim, a Claimant who wishes to appeal
the decision shall follow the administrative procedures for an appeal as set
forth in Section 3.6 hereof.

3.6.      Appeals Procedures.  A Claimant who wishes to appeal the denial of his
or her claim for benefits shall follow the administrative procedures for an
appeal as set forth in this Section and shall exhaust such administrative
procedures prior to seeking any other form of relief. Appeals shall be reviewed
in accordance with the procedures established by the Committee subject to the
following administrative procedures set forth in this Section.

(a)       In order to appeal a decision rendered with respect to his or her
claim for benefits, a Claimant must file an appeal with the Committee in writing
within 60 days following his or her receipt of the notice of denial with respect
to the claim.

(b)       The Claimant’s appeal may include written comments, documents, records
and other information relating to his or her claim. The Claimant may review all
pertinent documents and, upon request, shall have reasonable access to or be
provided free of charge, copies of all documents, records, and other information
relevant to his or her claim.

(c)       The Committee shall provide a full and fair review of the appeal and
shall take into account all claim related comments, documents, records, and
other information submitted by the Claimant without regard to whether such
information was submitted or considered under the initial determination or
review of the initial determination. Where appropriate, the Committee will
overturn a notice of denial if it determines that an error was made in the
interpretation of the controlling plan documents or if the Committee determines
that an existing interpretation of the controlling plan documents should be
changed on a prospective basis. In the event the Claimant is a member of the
Committee or, as determined by the Committee, the Claimant is a subordinate to a
member of the Committee, such individual shall recuse himself or herself from
the review of the appeal.

(d)       The Committee shall furnish the Claimant with written or electronic
notice of the decision rendered with respect to an appeal within 60 days
following receipt by the Committee of the appeal unless the Committee determines
that special circumstances require an extension of time for processing the
appeal. In the event an extension is necessary, written or electronic notice of
the extension shall be furnished to the Claimant prior to the expiration of the
initial 60 day period. The notice shall indicate the special circumstances
requiring an extension of time and the date by which a final decision is
expected to be rendered. In no event shall the period of the extension exceed
60 days from the end of the initial 60 day period.

 

- 5 -



--------------------------------------------------------------------------------

(e)       In the case of a denial of an appeal, the written or electronic notice
of such denial shall set forth (i) the specific reasons for the denial,
(ii) references to the Plan provisions upon which the denial is based, (iii) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relating to his or her claim for benefits and, if applicable, (iv) a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.

ARTICLE IV

BENEFITS

4.1.      Determination of Benefits.

(a)       For the SRIP, except as provided in Article V hereof, the supplemental
retirement benefit payable to any Participant under the Plan shall be determined
as of such Participant’s Termination Date and shall be an amount equal to the
excess (if any) of (i) the retirement benefit to which such Participant would be
entitled under the Pension Plan if his or her retirement benefit under the
Pension Plan were determined without regard to the limits imposed by Code
Section 415 over (ii) the retirement benefit to which such Participant is
actually entitled under the Pension Plan.

(b)       For the SEBP, except as provided in Article V hereof, the supplemental
retirement benefit payable to any Participant under the Plan shall be determined
as of such Participant’s Termination Date and shall be an amount equal to the
excess (if any) of (i) the retirement benefit to which such Participant would be
entitled under the Pension Plan if his or her retirement benefit under the
Pension Plan were determined without regard to the limits imposed by Code
Sections 401(a)(17) and/or 415, over (ii) the retirement benefit to which such
Participant would be entitled under the Pension Plan if his or her benefit under
the Pension Plan were determined without regard to the limits imposed by Code
Section 415.

Benefits under the Plan shall be calculated by including any additional service
credit a Participant may be awarded in a separate written agreement between the
Participant and the Sponsor.

4.2.      Time and Form of Benefit Payments for Grandfathered Benefits.  Except
as provided in Article V hereof or as provided in Section 4.5 hereof, a
Participant’s Grandfathered Benefits under this Plan as determined pursuant to
Section 4.1 hereof shall be paid to the Participant in the same form and at the
same time, and shall be calculated under the same actuarial assumptions, as the
Participant’s benefits under the Pension Plan. For example, if a Participant
were entitled to monthly benefit payments under the Pension Plan, the
Participant’s benefit under this Plan would also be paid on a monthly basis at
the same time as the monthly benefit payments under the Pension Plan, and in the
amount as determined under Section 4.1. Notwithstanding the foregoing, if the
level income payment option is elected for an annuity under the Pension Plan, a
Participant’s Grandfathered Benefits will be payable in the form of annuity
selected under the Pension Plan, but disregarding the level income payment
option.

 

- 6 -



--------------------------------------------------------------------------------

4.3.      Time of Benefit Payments for Section 409A Benefits.  Except as
provided in Article V hereof or as provided in Sections 4.5, 4.6, 4.7, and 4.8
hereof, a Participant’s Section 409A Benefits under the Plan as determined
pursuant to Section 4.1 hereof shall commence as of the later of: (i) the first
day of the month coincident with or next following the Participant’s attainment
of age 55; or (ii) the first day of the month coincident with or next following
the Participant’s Termination Date. Payments that are scheduled to be made on
the first day of the month may be delayed (but not more than sixty (60) days) in
order to process payment.

4.4.      Form of Benefit Payments for Section 409A Benefits.  Except as
provided in Article V hereof or as provided in Sections 4.5, 4.6, or 4.7 hereof,
a Participant’s Section 409A Benefits under the Plan shall be paid as a 50%
Joint and Survivor Annuity. Prior to the start of benefit payment, a Participant
may elect an alternative form of life annuity permitted by the Sponsor, provided
that such alternative form is actuarially equivalent to the 50% Joint and
Survivor Annuity applying reasonable actuarial methods and assumptions. A single
election shall be made solely for purposes of the SRIP and the SEBP, and shall
govern payment of Section 409A Benefits payments made under each Plan (i.e., the
SRIP and the SEBP shall have the same form of life annuity). To the extent that
payment of Section 409A Benefits under the SRIP and the SEBP and payment under
the Pension Plan commence at the same time, the election of a form of life
annuity (but not an election of the level income payment option) under the
Pension Plan shall apply for payment of Section 409A Benefits under the Plans.

4.5.      Small Benefit Payments.  Effective January 1, 2009, notwithstanding
any other provision of the Plan, if the lump sum Actuarial Equivalent (as
defined in the Pension Plan) of a Participant’s combined benefit under both the
SRIP and SEBP at the start of payment does not exceed the applicable dollar
limit under Code Section 402(g)(1)(B) for the calendar year of payment (for
2008, $15,500), the Participant’s entire combined benefit under both plans shall
be paid in a single lump sum payment as soon as administratively practicable to
such Participant following his or her Termination Date (and no later than two
and a half months after the calendar year of the Termination Date) or to the
Participant’s spouse or Beneficiary (as defined in Section 6.1) as soon as
administratively practicable following the Participant’s death (and no later
than two and a half months after the calendar year of the death).

4.6.      Transition Elections for Section 409A Benefits.

(a)       Notwithstanding the provisions of Sections 4.3 and 4.4 hereof, for
Section 409A Benefits commenced on or prior to December 31, 2008, time and form
of a Participant’s benefit payment under the Plan shall continue to follow the
Participant’s payment election made prior to December 31, 2008 under the Pension
Plan.

(b)       Notwithstanding the provisions of Sections 4.3, 4.4, or 4.6(a) hereof,
to the extent permitted by the Sponsor, a Participant may elect on or before
December 31, 2008 the time of payment of Section 409A Benefits in accordance
with procedures set by the Sponsor, provided that such election applies only to
amounts that would not otherwise be payable in the year of the election and does
not cause an amount to be paid in the year of the election that would not
otherwise be payable in such year.

 

- 7 -



--------------------------------------------------------------------------------

4.7.      Second Elections for Time of Section 409A Benefits.  Effective
January 1, 2009, notwithstanding the provisions of Sections 4.3, 4.4, or 4.6
hereof, to the extent permitted and in accordance with procedures established by
the Sponsor, a Participant may elect to change the time that payment of
Section 409A Benefits under the Plan shall commence, subject to the following
requirements:

(a)       the new election may not take effect until at least 12 months after
the date on which the new election is made;

(b)       the new election must defer payments for at least 5 years from the
date of attaining age 55 and/or from the date of termination (i.e., a
Participant may elect to change to either (i) the later of age 60 (or later) or
termination of employment, (ii) the later of age 55 or 5 years (or later) after
termination of employment, or (iii) the later of age 60 (or later) or 5 years
(or later) after termination of employment);

(c)       if the new election defers payment from the date of attaining age 55,
the new election must be made at least 12 months prior to Participant attaining
age 55 (however a new election to defer payment to 5 years after termination may
be made even after 12 months prior to age 55); and

(d)       a Participant may make a second election only once.

For purposes of this Section 4.7, entitlement to an annuity is treated as
entitlement to a single payment.

4.8.      Delay for Key Employees for Section 409A Benefits.  Notwithstanding
any other provision of this Article IV, in the case of a Participant who is a
“Key Employee,” payment of Section 409A Benefits upon termination of employment
shall (i) commence no earlier than (i) the first business day after six
(6) months following the Participant’s Termination Date, or (ii) the death of
the Participant, whichever occurs first, and (ii) any payments to which the
Participant would have been entitled to during the six-month delay shall be paid
on the first business day of the seventh month.

ARTICLE V

CHANGE IN CONTROL

5.1.       Effect of a Change in Control.  Notwithstanding the provisions of
Article IV hereof and subject to Section 5.5 hereof, in the event that a Change
In Control (as defined in Section 5.4 hereof) occurs on or after the Effective
Date hereof, each Participant shall receive a “Lump Sum Benefit” in lieu of any
benefits under the Plan to which such Participant is or would otherwise become
entitled and which have not already been paid as of the date such Change In
Control occurs (the “Change In Control Date”), with such Lump Sum Benefit to be
paid as provided in Section 5.2 hereof in the amount calculated as provided in
Section 5.3 hereof.

5.2.       Payment of Lump Sum Benefit.  Subject to Section 5.5 hereof, the Lump
Sum Benefit payable to any Participant under Section 5.1 hereof shall be paid to
such Participant within 30 days following such Participant’s Determination Date.
As used herein, a Participant’s

 

- 8 -



--------------------------------------------------------------------------------

“Determination Date” shall be the later of the Change In Control Date or such
Participant’s Termination Date.

5.3.      Amount of Lump Sum Benefit.  Subject to Section 5.5 hereof, the amount
of the Lump Sum Benefit payable to any Participant pursuant to Section 5.1
hereof shall be the amount equal to the lump sum actuarial equivalent,
determined as of such Participant’s Determination Date, of the unpaid Plan
benefits to which such Participant is entitled under Article IV hereof,
provided, however, that in determining the lump sum actuarial equivalent of such
Participant’s unpaid Plan benefits, the following special rules shall apply:

(a)       The interest/discount rate assumed shall be 3.6 percent (3.6%);

(b)       The mortality table used shall be the same as the mortality table used
for purposes of determining the Sponsor’s minimum funding obligation under ERISA
with respect to the Pension Plan for the plan year preceding the plan year in
which the Participant’s Determination Date falls; and

(c)       In the case of a Participant who has not commenced receiving Plan
benefits, it shall be assumed that the Participant would commence receiving
benefit payments under the Pension Plan and under Article IV of the Plan as of
the date which is the later of (i) such Participant’s Termination Date or
(ii) the earliest date such Participant would be eligible to commence receiving
Plan benefits.

5.4.      Change in Control.  As used in the Plan, “Change in Control” shall
mean the following and shall be deemed to occur if any of the following events
occur:

(a)       Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”),
is or becomes the “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act (a “Beneficial Owner”), directly or indirectly, of securities of
the Sponsor representing (i) 20% or more of the combined voting power of the
Sponsor’s then outstanding voting securities, which acquisition is not approved
in advance of the acquisition or within 30 days after the acquisition by a
majority of the Incumbent Board (as hereinafter defined) or (ii) 33% or more of
the combined voting power of the Sponsor’s then outstanding voting securities,
without regard to whether such acquisition is approved by the Incumbent Board;

(b)       Individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Sponsor’s stockholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Sponsor, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) shall, for the purposes of the Plan, be
considered as though such person were a member of the Incumbent Board of the
Sponsor;

 

- 9 -



--------------------------------------------------------------------------------

(c)       The consummation of a merger, consolidation or reorganization
involving the Sponsor, other than one which satisfies both of the following
conditions:

  (i)        a merger, consolidation or reorganization which would result in the
voting securities of the Sponsor outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) at least 55% of the combined voting
power of the voting securities of the Sponsor or such other entity resulting
from the merger, consolidation or reorganization (the “Surviving Corporation”)
outstanding immediately after such merger, consolidation or reorganization and
being held in substantially the same proportion as the ownership in the
Sponsor’s voting securities immediately before such merger, consolidation or
reorganization, and

  (ii)        a merger, consolidation or reorganization in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Sponsor representing 20% or more of the combined voting power of the Sponsor’s
then outstanding voting securities; or

(d)       The stockholders of the Sponsor approve a plan of complete liquidation
of the Sponsor or an agreement for the sale or other disposition by the Sponsor
of all or substantially all of the Sponsor’s assets.

Notwithstanding the preceding provisions of this Section 5.4, a Change in
Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this Section 5.4 is (i) an underwriter or underwriting
syndicate that has acquired any of the Sponsor’s then outstanding voting
securities solely in connection with a public offering of the Sponsor’s
securities, (ii) the Sponsor or any subsidiary of the Sponsor or (iii) an
employee stock ownership plan or other employee benefit plan maintained by the
Sponsor (or any of its subsidiaries) that is qualified under the provisions of
the Code. In addition, notwithstanding the preceding provisions of this
Section 5.4, a Change in Control shall not be deemed to have occurred, (i) if
the Person described in the preceding provisions of this Section 5.4 becomes a
Beneficial Owner of more than the permitted amount of outstanding securities as
a result of the acquisition of voting securities by the Sponsor which, by
reducing the number of voting securities outstanding, increases the proportional
number of shares beneficially owned by such Person, provided, that if a Change
in Control would occur but for the operation of this sentence and such Person
becomes the Beneficial Owner of any additional voting securities (other than
through the exercise of options granted under any stock option plan of the
Sponsor or through a stock dividend or stock split), then a Change in Control
shall occur, and (ii) upon the distribution of the stock of Advanced Medical
Optics, Inc. on June 29, 2002 by the Sponsor to its stockholders.

5.5.      Limitation to Section 409A Change in Control.  Upon a Change in
Control, to the extent that the Change in Control does not also qualify as a
Section 409A Change in Control, as defined in Section 5.6 below, Sections 5.1
thru 5.3 shall not apply to any Section 409A Benefits (but shall apply to
Grandfathered Benefits), and the provisions of Article IV shall continue to
govern the payment of such Section 409A Benefits. If the Change in Control
qualifies as a Section 409A Change in Control, Section 409A Benefits shall be
paid as provided

 

- 10 -



--------------------------------------------------------------------------------

in Sections 5.1 thru 5.3, provided that, in the case of a Participant who is
still employed when the Change in Control occurs, the Participant’s Termination
Date is within two years after the Change in Control, and provided that any
amount attributable to Section 409A Benefits that are otherwise to be paid upon
Key Employee’s Termination Date (as opposed to upon the Change in Control for
Participants who have already terminated prior to the Change in Control) shall
be delayed pursuant to Section 4.8.

5.6.      Section 409A Change in Control Defined.  As used in this Plan, “
Section 409A Change in Control” shall mean the following and shall be deemed to
occur if any of the following events occur:

(a)       Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”) or
“Group” (within the meaning of Rule 13d-5 of the Exchange Act and Treas. Reg. §
1.409A-3(i)(5)(B)), is or becomes the “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act (a “Beneficial Owner”), directly or indirectly, of
securities of the Sponsor representing 30% or more of the combined voting power
of the Sponsor’s then outstanding voting securities, by acquisition or through
merger, consolidation, or reorganization;

(b)       Individuals who, at the beginning of any 12 month period, constitute
the Board of Directors (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Sponsor’s stockholders, is approved by a vote of
at least a majority of the directors shall, for the purposes of this Plan, be
considered as though such person were a member of the Incumbent Board of the
Sponsor (provided that this paragraph (b) does not apply if a majority
shareholder of the Sponsor is another corporation); or

(c)       The consummation of sale or other disposition by the Sponsor of all or
substantially all of the Sponsor’s assets based on the total gross fair market
value of the Sponsor’s assets (and assuming that “substantially all” means in
excess of 80%) to a Person or Group (each as defined in paragraph (a)) within a
12 month period ending on the then most recent acquisition of assets. For this
purpose, “gross fair market value” means the value of the assets of the Sponsor,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. There is no Change in Control event
under this paragraph (c) when there is a transfer to (i) a shareholder of the
Sponsor (immediately before the asset transfer) in exchange for or with respect
to such shareholder’s stock; (ii) an entity, 50% or more of the total value or
voting power of which is owned, directly or indirectly, by the Sponsor; (iii) a
person, or more than one person acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Sponsor; or (iv) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in clause (iii).

Notwithstanding the preceding provisions of this Section 5.6, a Section 409A
Change in Control shall not be deemed to have occurred if the Person described
in the preceding provisions

 

- 11 -



--------------------------------------------------------------------------------

of this Section 5.6 is (1) an underwriter or underwriting syndicate that has
acquired the ownership of any of the Sponsor’s then outstanding voting
securities solely in connection with a public offering of the Sponsor’s
securities, (2) the Sponsor or any subsidiary of the Sponsor or (3) to the
extent permitted by Code Section 409A, an employee stock ownership plan or other
employee benefit plan maintained by the Sponsor (or any of its subsidiaries)
that is qualified under the provisions of the Code. In addition, no Section 409A
Change in Control shall have occurred unless the transaction or series of
transactions results in a Section 409A Change in Control within the meaning of
Code Section 409A and the regulations thereunder. This Section 409A Change in
Control definition shall be interpreted in a manner that is consistent with Code
Section 409A and the regulations thereunder, including with respect to any
applicable limitations on the kinds of events that would constitute a
Section 409A Change in Control.

ARTICLE V

MISCELLANEOUS PROVISIONS

6.1.      Designated Beneficiary.  A Participant shall be entitled to designate
one or more individuals or entities, in any combination, as his “Beneficiary” or
“Beneficiaries” to receive any Plan payments to which such Participant is
entitled as of, or by reason of, his death. Any such designation may be made or
changed at any time prior to the Participant’s death by written notice filed
with the Committee, with such written notice to be in such form and contain such
information as the Committee may from time to time determine. In the event that
either (a) a Beneficiary designation is not on file at the date of a
Participant’s death, (b) no Beneficiary survives the Participant or (c) no
Beneficiary is living at the time any payment becomes payable under the Plan,
then, for purposes of making any further payment of any unpaid benefits under
the Plan, such Participant’s Beneficiary or Beneficiaries shall be deemed to be
the person or persons entitled to receive the Participant’s survivor and death
benefits under the Pension Plan.

6.2.      Payments During Incapacity.  In the event a Participant (or
Beneficiary) is under mental or physical incapacity at the time of any payment
to be made to such Participant (or Beneficiary) pursuant to the Plan, any such
payment may be made to the conservator or other legally appointed personal
representative having authority over and responsibility for the person or estate
of such Participant (or Beneficiary), as the case may be, and for purposes of
such payment references in the Plan to the Participant (or Beneficiary) shall
mean and refer to such conservator or other personal representative, whichever
is applicable. In the absence of any lawfully appointed conservator or other
personal representative of the person or estate of the Participant (or
Beneficiary), any such payment may be made to any person or institution that has
apparent responsibility for the person and/or estate of the Participant (or
Beneficiary) as determined by the Committee. Any payment made in accordance with
the provisions of this Section 6.2 to a person or institution other than the
Participant (or Beneficiary) shall be deemed for all purposes of the Plan as the
equivalent of a payment to such Participant (or Beneficiary), and neither the
Sponsor nor any Affiliated Company shall have any further obligation or
responsibility with respect to such payment.

6.3.      Domestic Relations Orders.  Notwithstanding any provision in the Plan
to the contrary and subject to the approval of the Committee, in the event all
or portion of a Participant’s benefit is awarded to an individual (hereinafter
referred to as the “alternate payee”)

 

- 12 -



--------------------------------------------------------------------------------

pursuant to a domestic relations order entered by a court in settlement of
marital property rights (hereinafter referred to as a “DRO”), the awarded
benefit shall be treated as a Grandfathered Benefit and shall be distributed in
accordance with the alternate payee’s distribution election under the Pension
Plan. It is intended that a DRO shall be approved by the Committee only if it
meets the applicable requirements of a “qualified domestic relations order” as
defined in Code Section 414(p).

6.4.      Prohibition Against Assignment.  Except as otherwise expressly
provided in Section 6.1 and Section 6.2 hereof, the rights, interests and
benefits of a Participant under the Plan (i) may not be sold, assigned,
transferred, pledged, hypothecated, gifted, bequeathed or otherwise disposed of
to any other party by such Participant or any Beneficiary, executor,
administrator, heir, distributee or other person claiming under such
Participant, and (ii) shall not be subject to execution, attachment or similar
process. Any attempted sale, assignment, transfer, pledge, hypothecation, gift,
bequest or other disposition of such rights, interests or benefits contrary to
the foregoing provisions of this Section 6.3 shall be null and void and without
effect.

6.5.      Binding Effect.  The provisions of the Plan shall be binding upon the
Sponsor, each Affiliated Companies, the Participants and any
successor-in-interest to the Sponsor, any Affiliated Company or any Participant.

6.6.      No Transfer of Interest.  Benefits under the Plan shall be payable
solely from the general assets of the Sponsor and no person shall be entitled to
look to any source for payment of such benefits other than the general assets of
the Sponsor. The Sponsor shall have and possess all title to, and beneficial
interest in, any and all funds or reserves maintained or held by the Sponsor on
account of any obligation to pay benefits as required under the Plan, whether or
not earmarked by the Sponsor as a fund or reserve for such purpose; any such
funds, other property or reserves shall be subject to the claims of the
creditors of the Sponsor, and the provisions of the Plan are not intended to
create, and shall not be interpreted as vesting, in any Participant, Beneficiary
or other person, any right to or beneficial interest in any such funds, other
property or reserves. Nothing in this Section 6.5 shall be construed or
interpreted as prohibiting or restricting the establishment of a grantor trust
within the meaning of Code Section 671 which is unfunded for purposes of
Sections 4(b)(5), 201(2), 301(a)(3) and 401(a)(1) of ERISA, from which benefits
under the Plan may be payable.

6.7.      Amendment or Termination of the Plan.  The Sponsor, by action of its
Board of Directors, may amend the Plan from time to time in any respect that it
deems appropriate or desirable, and may terminate the Plan at any time, subject
to the following provisions:

(a)       Any such Plan amendment or Plan termination shall not, without a
Participant’s written consent, be given effect with respect to such Participant
to the extent such Plan amendment or Plan termination operates to reduce or
eliminate, in any material respect, such Participant’s accrued Plan benefit. For
purposes of the preceding sentence, the determination as to whether any Plan
amendment or Plan termination operates to reduce or eliminate, in any material
respect, a Participant’s accrued Plan benefit shall be made at the time of, and
not until, such Participant’s Termination.

 

- 13 -



--------------------------------------------------------------------------------

(b)       An amendment or termination of the Plan shall be treated as reducing
or eliminating a Participant’s accrued Plan benefit only if, and to the extent
that, (i) the benefit (expressed as a single life annuity payable monthly) to
which such Participant is actually entitled under the Pension Plan upon his or
her Termination, is less than (ii) such Participant’s “accrued benefit” under
the Pension Plan as of the effective date of such Plan amendment or Plan
termination (expressed as a single life annuity payable monthly), with such
“accrued benefit” to be determined (A) as if such Participant incurred a
Termination on the effective date of such Plan amendment or Plan termination and
(B) without regard to the limits imposed by Code Sections 415 or 401(a)(17).

The Committee shall have the right to amend the Plan, subject to paragraphs (a)
and (b) hereof, to make administrative amendments to the Plan that do not cause
a substantial increase or decrease in benefits to Participants and that do not
cause a substantial increase in the cost of administering the Plan.

6.8.      No Right to Employment.  The Plan is voluntary on the part of the
Sponsor and each Affiliated Company, and the Plan shall not be deemed to
constitute an employment contract between the Sponsor or any Affiliated Company
and any Participant, nor shall the adoption or existence of the Plan or any
provision contained in the Plan be deemed to be a required condition of the
employment of any Participant. Nothing contained in the Plan shall be deemed to
give any Participant the right to continued employment with the Sponsor or any
Affiliated Company, and the Sponsor and each Affiliated Company may terminate
any Participant who is in its employ at any time, in which case the
Participant’s rights arising under the Plan shall be only those expressly
provided under the terms of the Plan.

6.9.      Notices.  All notices, requests, or other communications (hereinafter
collectively referred to as “Notices”) required or permitted to be given
hereunder or which are given with respect to the Plan shall be in writing and
may be personally delivered, or may be deposited in the United States mail,
postage prepaid and addressed as follows:

 

To the Sponsor    Allergan, Inc. or the Committee at:        Attention:   
    Global Investments & Benefits Subcommittee      
    (Supplemental Executive Retirement Plan)    2525 Dupont Drive    Irvine, CA
92612    cc: General Counsel To Participant at:   
The Participant’s residential mailing address as reflected in the Sponsor’s or
Affiliated Company’s employment records

A Notice which is delivered personally shall be deemed given as of the date of
personal delivery, and a Notice mailed as provided herein shall be deemed given
on the second business day following the date so mailed. Any Participant may
change his or her address for purposes of Notices hereunder pursuant to a Notice
to the Committee, given as provided herein, advising the Committee of such
change. The Sponsor, the Committee and/or any Affiliated Company may at

 

- 14 -



--------------------------------------------------------------------------------

any time change its address for purposes of Notices hereunder pursuant to a
Notice to all affected Participants, given as provided herein, advising the
affected Participants of such change.

6.10.      Governing Law.  The Plan shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of California applicable
to agreements made and to be performed wholly within the State of California.

6.11.      Titles and Headings: Gender of Term.  Article and Section headings
herein are for reference purposes only and shall not be deemed to be part of the
substance of the Plan or in any way to enlarge or limit the meaning or
interpretation of any provision in the Plan. Use in the Plan of the masculine,
feminine or neuter gender shall be deemed to include each of the omitted genders
if the context so requires.

6.12.      Severability.  In the event that any provision of the Plan is found
to be invalid or otherwise unenforceable by a court or other tribunal of
competent jurisdiction, such invalidity or unenforceability shall not be
construed as rendering any other provision contained herein invalid or
unenforceable, and all such other provisions shall be given full force and
effect to the same extent as though the invalid and unenforceable provision was
not contained herein.

6.13.      Tax Effect of Plan.  Neither the Sponsor nor any Affiliated Company
warrants any tax benefit nor any financial benefit under the Plan. Without
limiting the foregoing, the Sponsor, all Affiliated Companies and their
directors, officers, employees and agents shall be held harmless by the
Participant from, and shall not be subject to any liability on account of, any
Federal or State tax consequences or any consequences under ERISA of any
determination as to the amount of Plan benefits to be paid, the method by which
Plan benefits are paid, the persons to whom Plan benefits are paid, or the
commencement or termination of the payment of Plan benefits.

IN WITNESS WHEREOF, the Sponsor hereby executes this instrument, evidencing the
terms of the Plan as amended and restated this 19th day of December, 2008.

 

ALLERGAN, INC. By:     /s/ Douglas S. Ingram     Douglas S. Ingram  
Executive Vice President, Chief Administrative Officer, General Counsel and Secretary

 

- 15 -